As the information sought is available from the defendants in the Florida action, who have already been deposed in the pending federal action, and there is considerable risk of encountering privilege and work-product issues in deposing respondents, petitioner’s motion to compel respondents to comply with the deposition subpoenas should have been denied (see Corcoran v Peat, Marwick, Mitchell & Co., 151 AD2d 443 [1989]). Indeed, work-product issues are pending in connection with a subpoena duces tecum (see 46 AD3d 323 [2007]).
We perceive no basis to disturb the denial of respondents’ motion for sanctions under Rules of the Chief Administrator of the Courts (22 NYCRR) § 130-1.1. Concur—Tom, J.P., Friedman, Nardelli, Catterson and Moskowitz, JJ.